DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 and 12/22/2021 have been considered by the examiner.

Claim Objections
Claims 32-57 are objected to because of the following informalities: 
The word "Claim" in claims 32-57 should read --claim--, as this word should not be capitalized.
Language issues (all instances of these types of language issues as seen below have not been explicitly pointed out, applicant should revise the entirety of the claim language in analogous manners to remedy these language issues):
Claim 33, line 2, "arranged to the end" should read --arranged on the end—to remedy a minor grammatical issue.
Claim 33, line 2, "side of chamber" should read --side of the chamber—to remedy a minor grammatical issue.
The claims are replete with language issues and grammatical issues such as "arrange a pressure-medium connection to chamber". The wording of "to chamber" is not grammatically correct, and should read --to the chamber--. This type of issue occurs repeatedly throughout the claims. All instances should be revised.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claims are replete with language issues and grammatical issues such as "arrange a pressure-medium connection to chamber". The wording of "to chamber" is not grammatically correct, and should read --to the chamber--, “to which is fitted the first connection”. Recitations including the phrase “to which”, are often ambiguous as to what structure is being referred to. Please explicitly recite each structure to avoid any ambiguity in the claims. All language issues have not been explicitly listed below, as they are present throughout the claims. Applicant should revise the claims thoroughly to prevent any ambiguity in the language to clearly define the metes and bounds of the claimed invention. The issues raised below are not necessarily all of the language issues raising the ambiguity of the claims.
Claim 32, line 2,"namely", should read --including— to improve the claim language. 
Claim 32, line 3 recites "each of which cylinder parts comprises a piston and a piston rod", it is unclear if this refers to just the "inner cylinder part and an outer cylinder part" or if this applies to the "two or more cylinder parts". 
Claim 32, line 2-3 recite "a piston and a piston rod arranged to form an operating element". It is unclear whether the piston rod forms an operating element, or both the piston and piston rod forms the operating element. Interpreted to mean, both piston and piston rod are combined to form an operating element, not that the rod alone is an operating element.
Claim 32, line 8 recites, "to create a work-movement in the operating element", it is unclear which of the "operating elements" in the plurality of the "two or more cylinder parts" is being referred to. 
Claim 32, line 11 recites, "which is arranged to run through the pistons", it is unclear if this limitation refers to the first ducting or the second ducting that is arranged to run through the pistons. As best understood, this limitation refers to the second ducting that is required to run through the pistons.
Claim 32, line 12, "arrange a pressure-medium connection to chamber of the inner cylinder part", should read --arranged a pressure-medium connection to the chamber of the inner cylinder part--
Claim 32 line 13-14 recites "a hydraulic actuator arranged between the first ducting and the second ducting", it is unclear if this is a separate hydraulic actuator different from the one established in the preamble, and if so, it is unclear what structures this hydraulic actuator comprises. As best understood, this should read --the hydraulic actuator-- to refer back to the previously established structure.
Claim 32, recites “a work movement” in line 8, and the second to last line. It is unclear if these are two different work movements or not.
Claim 33, "the first connection", "the second connection" in lines 2 and 5, there is a lack of antecedent basis for these terms. While "connections to chambers" are established in claim 32, the claims do not specifically use the terms first connection and second connection.
Claim 33 recites the limitation "“the end of the housing” and “the opposite end of the housing" in lines 2 and 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 37, “wherein the tube spool comprises an access formed of one or more openings arranged in connection with the connection arranged to the housing to the inner cylinder part.” It is unclear what is being claimed with this limitation. A connection arranged to the housing could be the first ducting, which would be connected to the inner cylinder part via the second ducting. The phrase of “arranged to” is imprecise language and is ambiguous as to whether the access is connected to the inner cylinder part directly or through the first ducting which may or may not be the connection arranged to the housing.
Claim 39 recites the limitation “the air-venting arrangement” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40, “the extension comprises a pressure surface external to the spool valve”. It is unclear how this extension can both comprise a pressure surface arranged to an end of the tube spool as recited in claim 38, meaning it forms a portion of the tube spool, while also comprising a pressure surface external to the spool valve as recited in claim 40 which depends from claim 38.
Claim 42 recites “the return movement”. There is a lack of antecedent basis for this term in the claims.
Claim 43 recites “to which ducting, arranged for the pressure medium creating return movement, is arranged to be connected”. It is unclear what structure “to which” is referring to, it could be the second housing, the tube spool, and the extension of the housing. It is also unclear what is meant by “arranged for the pressure medium creating return movement, is arranged to be connected”. There appears to be some grammatical and language issues.
Claim 44, “to which ducting, arranged for the pressure medium creating return movement, is arranged to be connected”. It is unclear what structure “to which” is referring to, it could be the second housing, the tube spool, and the extension of the housing.
Claim 45, “in the area of which the access arranged to the tube spool for the inner cylinder part is arranged to be closed”. The phrase “of which” should be revised to explicitly refer to specific established structures. The wording of this language is ambiguous as to what is arranged to be closed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 34, 35, 36, 37, 38, 50, 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieberstei (DE 2648608), 1978-05-03
F15B15/16
Regarding claims 32, 34, 35, 36, 37, 38, 50, 51 Bieberstei discloses all limitations are either annotated or apparent from the Figures. See annotated Bieberstei Fig. 1’. Bieberstei discloses a housing of tube spool 13 is formed by the cylindrical component of the outer cylinder part, spool 13 is a tube spool; tube spool 13 is acted on by pressure medium of the chamber 10a of the inner cylinder part through the second ducting 10, 14, 22, etc.; the recitation of “one or more pressure surfaces in connection with the tube spool” is a broad limitation; a surface may be arbitrarily divided into different surface portions, and therefore meet the claimed limitation of one or more pressure surfaces; spool valve 13 is connected to first ducting via valve 11, the first ducting arranged to be connected to the housing, eventually leading to the inner cylinder part; an extension is interpreted to be the tapered portion of the tube spool 13, which is acted on by the pressure medium within the chamber of the inner cylinder part 10a; shutter 20; loading element is the spring engaging the spool; closed extension is the chamber in which the spring that biases the tube spool 13 is positioned within; structure 20 is interpreted to be a cover of sorts; loading element is the spring behind the tube spool 13.


    PNG
    media_image1.png
    825
    743
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32, 34, 35, 36, 37, 38, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieberstei in view of Bartmann (DE 2719848).
Regarding claims 32, 34, 35, 36, 37, 38, 50-51, Bieberstei discloses the hydraulic actuator according to claim 32, but does not disclose a valve housing for the pressure-difference controlled valve that is separate from the cylindrical component of the outer cylinder part.
However, Bartmann discloses a hydraulic actuator similar to Bieberstei and therefore constitutes analogous art. Bartmann Fig. 2 teaches separated valve housings for the valves (indicated by the different cross hatching) that correspond to the pressure-difference controlled valve in the device of Bieberstei. 
Since separated valve housings allows the benefit of allowing valve components to be swapped out in the event they become worn or stuck, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Bieberstei to have used valve housings for the pressure difference controlled spool valves as taught by Bartmann. Implementing valve housings would not alter any of the connections to the ducting that are originally disclosed in Bieberstei.
The combination of Bieberstei and Bartmann further renders obvious:
Claims 32, 34, 35, 36, 37, 38, and 50-51 are rendered obvious by Bieberstei in view of Bartmann similar to as previously discussed above in the U.S.C. 102 rejections, the only different being the valve housings are now separate from the cylindrical part of the outer cylinder part.

Claim(s) 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieberstei in view of Gregory (US 4498293).
Regarding claims 54-57, Gregory discloses a working device/hydraulic log splitter including a blade 16, frame/body as seen Fig. 1, in which a hydraulic actuator 10 coupled to a moving working element is arranged to operate the cutting device. 
Gregory does not disclose a hydraulic actuator according to claim 32.
However, Bieberstei discloses a hydraulic actuator according to claim 32 as discussed above.
Since a working device utilizing a hydraulic actuator to operate a cutting device to cut wood/tree is a known device in the art, and the movement that a linear hydraulic actuator produces are equivalent between different hydraulic actuator embodiments, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Gregory to have used a hydraulic actuator according to Bieberstei as a matter of simple substitution of one known hydraulic actuator for another known hydraulic actuator to yield the expected result of a functioning wood cutting system.


Allowable Subject Matter
Due to the extent of language issues impacting clarity of the subject matter being claimed, allowable subject matter will not be indicated at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 14, 2022